Title: From George Washington to James Duane, 7 September 1783
From: Washington, George
To: Duane, James


                  
                     Sir
                     Rocky Hill Sep. 7th 1783
                  
                  I have carefully perused the Papers which you put into my hands relating to Indian Affairs.
                  My Sentiments with respect to the proper line of Conduct to be observed towards these people coincides precisely with those delivered by Genl Schuyler so far as he has gone in his Letter of the 29th July to Congress (which, with the other Papers is herewith returned)—& for the reasons he has there assigned; a repetition of them therefore by me would be unnecessary.  But independant of the arguments made use of by him the following considerations have no small weight in my mind.
                  To suffer a wide extended Country to be overrun with Land jobbers—Speculators, and Monopolizers or even with scatter’d settlers is, in my opinion, inconsistent with that wisdom & policy which our true interest dictates, or that an enlightned People ought to adopt; and besides, is pregnant of disputes, both with the Savages, and among ourselves, the evils of which are easier, to be conceived than described; and for what? but to aggrandize a few avaricious Men to the prejudice of many and the embarrassment of Government.  for the People engaged in these pursuits without contributing in the smallest degree to the support of Government, or considering themselves as amenable to its Laws, will involve it by their unrestrained conduct, in inextricable perplexities, and more than probable in a great deal of Bloodshed.
                  My ideas therefore of the line of Conduct proper to be observed not only towards the Indians, but for the government of the Citizens of America, in their Settlement of the Western Country (which is intimately connected therewith) are simply these.
                  First and as a preliminary, that all Prisoners of whatever age or Sex, among the Indians shall be delivered up.
                  That the Indians should be informed, that after a Contest of eight years for Sovereignty of the Country G: Britain has ceded all the Lands of the United States within the limits discribed by the  arte of the Provisional Treaty.
                  That as they (the Indians) maugre all the advice and admonition which could be given them at the commencemt; & during the prosecution of the War could not be restrained from acts of Hostility, but were determined to join their Arms to those of G. Britain and to share their fortune; so, consequently, with a less generous People than Americans they would be made to share the same fate; and be compelld to retire along with them beyond the Lakes.  But as we prefer Peace to a state of Warfare, as we consider them as a deluded People; as we perswade ourselves that they are convinced, from experience, of their error in taking up the Hatchet against us, and that their true Interest and safety must now depend upon our friendship.  As the Country, is large enough to contain us all; and as we are disposed to be kind to them and to partake of their Trade, we will from these considerations and from motives of Compn, draw a veil over what is past and establish a boundary line between them and us beyond which we will endeavor to restrain our People from Hunting or Settling, and within which they shall not come, but for the purposes of Trading, Treating, or other business unexceptionable in its nature.
                  In establishing this line, in the first instance, care should be taken neither to yield nor to grasp at too much.  But to endeavor to impress the Indians with an idea of the generosity of our disposition to accommodate them, and with the necessity we are under, of providing for our Warriors, our Young People who are growing up, and strangers who are coming from other Countries to live among us.  and if they should make a point of it, or appear dissatisfied at the line we may find it necessary to establish, compensation should be made them for their claims within it.
                  In establishing this line, in the first instance, care should be taken neither to yield nor to grasp at too much.  But to endeavor to impress the Indians with an idea of the generosity of our disposition to accommodate them, and with the necessity we are under, of providing for our Warriors, our Young People who are growing up, and strangers who are coming from other Countries to live among us.  and if they should make a point of it, or appear dissatisfied at the line we may find it necessary to establish, compensation should be made them for their claims within it.
                  It is needless for me to express more explicitly because the tendency of my observns evinces it is my opinion that if the Legislature of the State of New York should insist upon expelling the Six Nations from all the Country they Inhabited previous to the War, within their Territory (as General Schuyler seems to be apprehensive of) that it will end in another Indian War.  I have every reason to believe from my enquiries, and the information I have received, that they will not suffer their Country (if it was our policy to take it before we could settle it) to be wrested from them without another struggle.  That they would compromise for a part of it I have very little doubt, and that it would be the cheapest way of coming at it, I have no doubt at all.  The same observations, I am perswaded, will hold good with respect to Virginia, or any other state which has powerful Tribes of Indians on their Frontiers; and the reason of my mentioning New York is because General Schuyler has expressed his opinion of the temper of its Legislature; and because I have been more in the way of learning the Sentimts of the Six Nations, than of any other Tribes of Indians on this Subject.
                  The limits being sufficiently extensive (in the New Ctry) to comply with all the engagements of Government and to admit such emigrations as may be supposed to happen within a given time not only from the several States of the Union but from Foreign Countries, and moreover of such magnitude as to form a distinct and proper Government; a Proclamation in my opinion, should issue, making it Felony (if there is power for the purpose and if not imposing some very heavy restraint) for any person to Survey or Settle beyond the Line; and the Officers Commanding the Frontier Garrison should have pointed and peremptory orders to see that the Proclamation is carried into effect.
                  Measures of this sort would not only obtain Peace from the Indians, but would, in my opinion, be the surest means of preserving it.  It would dispose of the Land to the best advantage; People the Country progressively, and check Land Jobbing and Monopolizing (which is now going forward with great avidity) while the door would be open, and the terms known for every one to obtain what is reasonable and proper for himself upon legal and constitutional ground.
                  Every advantage that could be expected or even wished for would result from such a mode of proceedure our Settlements would be compact, Government well established, and our Barrier formidable, not only for ourselves but against our Neighbours, and the Indians as has been observed in Genl Schuylers Letter will ever retreat as our Settlements advance upon them and they will be as ready to sell, as we are to buy; That it is the cheapest as well as the least distressing way of dealing with them, none who are acquainted with the Nature of Indian warfare, and has ever been at the trouble of estimating the expence of one, and comparing it with the cost of purchasing their Lands, will hesitate to acknowledge.
                  Unless some such measures as I have been taken the liberty of suggesting are speedily adopted one of two capital evils, in my opinion, will inevitably result, and is near at hand; either that the settling, or rather overspreading the Western Country will take place, by a parcel of Banditti, who will bid defiance to all Authority while they are skimming and disposing of the Cream of the Country at the expence of many suffering Officers and Soldiers who have fought and bled to obtain it, and are now waiting the decision of Congress to point them to the promised reward of their past dangers and toils, or a renewal of Hostilities with the Indians, brought about more than probably, by this very means.
                  How far agents for Indian Affrs are indispensably necessary I shall not take upon me to decide; but if any should be appointed, their powers in my opinion should be circumscribed, accurately defined, and themselves rigidly punished for every infraction of them.  A recurrence to the conduct of these People under the British Administration of Indian Affairs will manifest the propriety of this caution, as it will there be found, that self Interest was the principle by which their Agents were actuated; and to promote this by accumulating Lands and passing large quantities of Goods thro their hands, the Indians were made to speak any language they pleased by their representation; were pacific or hostile as their purposes were most likely to be promoted by the one or the other.  No purchase under any pretence whatever should be made by any other authority than that of the Sovereign power, or the Legislature of the State in which such Lands may happen to be.  Nor should the Agents be permitted directly or indirectly to trade; but to have a fixed, and ample Salary allowed them as a full compensation for their trouble.
                  Whether in practice the measure may answer as well as it appears in theory to me, I will not undertake to say; but I think, if the Indian Trade was carried on, on Government Acct, and with no greater advance than what would be necessary to defray the expence and risk, and bring in a small profit, that it would supply the Indians upon much better terms than they usually are; engross their Trade, and fix them strongly in our Interest; and would be a much better mode of treating them than that of giving presents; where a few only are benefitted by them.  I confess there is a difficulty in getting a Man, or set of Men, in whose Abilities and integrity there can be a perfect reliance; without which, the scheme is liable to such abuse as to defeat the salutary ends which are proposed from it.  At any rate, no person should be suffered to Trade with the Indians without first obtaining a license, and giving security to conform to such rules and regulations as shall be prescribed; as was the case before the War.
                  In giving my Sentiments in the Month of May last (at the request of a Committee of Congress) on a Peace Establishmt I took the liberty of suggesting the propriety, which in my opinion there appeared, of paying particular attention to the French and other Settlers at Detroit and other parts within the limits of the Western Country; the perusal of a late Pamphlet entitled "Observations on the Commerce of the American States with Europe and the West Indies" impresses the necessity of it more forcibly than ever on my Mind.  The author of that Piece strongly recommends a liberal change in the Government of Canada, and tho’ he is too sanguine in his expectations of the benefits arising from it, there can be no doubt of the good policy of the measure.  It behooves us therefore to counteract them, by anticipation.  These People have a disposition towards us susceptible of favorable Impressions; but as no Arts will be left unattempted by the British to withdraw them from our Interest, the prest moment should be employed by us to fix them in it, or we may loose them forever; and with them, the advantages, or disadvantages consequent of the choice they may make.  From the best information and Maps of that country, it would appear that from the Mouth of the Great Miami River wch empties into the Ohio to its confluence with the Mad River, thence by a Line to the Miami Fort and Village on the other Miami River whch empties into Lake Erie, and Thence by a Line to include the Settlement of Detroit would with Lake Erie to the No. ward Pensa to the Eastwd and the Ohio to the Soward form a Governmt sufficiently extensive to fulfill all the public engagements, and to receive moreover a large population by Emigrants, and to confine the Settlement of the New States within these bounds would, in my opinion, be infinitely better even supposing no disputes were to happen with the Indians and that it was not necessary to guard against those other evils which have been enumerated than to suffer the same number of People to roam over a Country of at least 500,000 Square Miles contributing nothing to the support, but much perhaps to the Embarrassment of the Federal Goverment.
                  Was it not for the purpose of comprehending the Settlement of Detroit within the Jurisdn of the New Governmt a more compact and better shaped district for the line to proceed from the Miami Fort and Village along the River of that name to Lake Erie leaving In that case the Settlement of Detroit, and all the Territory No. of the Rivers Miami and St Josephs between the Lakes Erie, St Clair, Huron, and Michigan to form, hereafter, another State equally large compact and water bounded.
                  At first view, it may seem a little extraneous, when I am called upon to give an opinion upon the terms of a Peace proper to be made with the Indians, that I should go into the formation of New States; but the Settlemt of the Western Country and making a Peace with the Indians are so analogous that there can be no definition of the one without involving considerations of the other.  for I repeat it, again, and I am clear in my opinion, that policy and oeconomy point very strongly to the expediency of being upon good terms with the Indians, and the propriety of purchasing their Lands in preference to attempting to drive them by force of arms out of their Country; which as we have already experienced is like driving the Wild Beasts of the Forest which will return us soon as the pursuit is at an end and fall perhaps on those that are left there; when the gradual extension of our Settlements will as certainly cause the Savage as the Wolf to retire; both being beasts of prey tho’ they differ in shape.  In a word there is nothing to be obtained by an Indian War but the Soil they live on and this can be had by purchase at less expence, and without that bloodshed, and those distresses which helpless Women and Children are made partakers of in all kinds of disputes with them.
                  If there is any thing in these thoughts (which I have fully and freely communicated) worthy attention I shall be happy and am Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  A formal Address, and memorial from the Oneida Indians when I was on the Mohawk River, setting forth their Grievances and distresses and praying relief, induced me to order a pound of Powder and 3 lbs. of Lead to be issued to each Man, from the Military Magazines in the care of Colo. Willet; this, I presume, was unknown to Genl Schuyler at the time he recommended the like measure in his Letter to Congress.
                  
                  
                     G.W.
                  
               